Citation Nr: 1120345	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for Type II diabetes mellitus, to include as a result of exposure to herbicides.

In March 2011 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam era, that his ship ever docked in Vietnam, or that he was ever on the landmass or inland waters of Vietnam.

2.  There is no competent and credible evidence establishing that the Veteran was actually exposed to Agent Orange during his service. 

3.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting the disorder is related to service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, private treatment records, records from the Social Security Administration (SSA), an Internet article pertaining to the USS Oriskany, Congressional correspondence, and statements and testimony from the Veteran and his representative.

The Veteran was not provided with a VA examination to assess the nature or etiology of his diabetes mellitus disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not suggest and the Veteran does not contend that he suffered from diabetes during service or within the year following discharge.  Additionally, there is no competent and credible evidence that the Veteran was ever physically on land in Vietnam during service or otherwise exposed to herbicides.  Moreover, there is no competent evidence suggesting the Veteran's diabetes is related to his military service.  Therefore, a VA examination is not warranted.  Id.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran is entitled to a presumption of service connection if he is diagnosed with type 2 diabetes mellitus as associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).    

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 3.307(a)(6)(iv)).

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his diabetes mellitus is related to his military service.  Specifically, he alleges that he was exposed to an herbicide agent while serving from November 1965 to June 1969 aboard the USS Oriskany.  In an October 2006 claim for service connection for other claimed disabilities, he stated that he was exposed to Agent Orange (herbicides) while in Vietnam.  In a June 2007 statement, he asserted that he was "in and around the Gulf of Tonkin on three different occasions."  He stated that he was requesting an Agent Orange physical examination for the fourth time.  In an October 2007 VA pension claim, he identified being in Vietnam from 1965 to 1969.  In an October 2007 claim for service connection, he indicated that he was exposed to Agent Orange on a ship.  In his July 2008 claim for service connection for diabetes mellitus, a county veterans service representative identified the Veteran as an "in country" Vietnam Veteran; in October 2008, however, he stated that the Veteran was considered a "blue water Veteran."  In congressional correspondence dated in December 2008, the Veteran stated that he had "proof in black and white" that he was exposed to Agent Orange.

Subsequently, he suggested other theories of exposure to herbicides.  In June 2009 he stated that he serviced Agent Orange-contaminated aircraft that had returned from missions in Vietnam.  In November 2009 he described a fire on the USS Oriskany, stating that there were various chemicals or toxins on board in different colored barrels, including lead paint and asbestos that were burned in the fire and inhaled.  In January 2010 his representative related that compartments containing herbicides were destroyed during the fire and released into the ventilation system; he added that the crew had to go into the compartment to fight the fire, thus exposing themselves to herbicides.

Finally, the Veteran testified in March 2011 that he was exposed to Agent Orange in the following ways: (1) he showered and washed his clothing in unpurified salt water on multiple occasions, (2) a lot of times the USS Oriskany was so close to the coast of Vietnam in the Gulf of Tonkin - within 600 yards from shore - that he could see palm leaves, and (3) he was involved in fighting the fire on the USS Oriskany, which burned asbestos, lead paint, and other chemicals in barrels.  However, he also testified that the ship never docked and he was never on land while on board the USS Oriskany.  In addition, he suggested that when he was initially flown from Subic Bay to the ship, the mail plane may have stopped in Da Nang or Saigon, but he "really [didn't] know."

In July 2008 the Veteran submitted an excerpt from an Internet article that described the fire that broke out in a forward magazine of the USS Oriskany while on a mission in the Gulf of Tonkin on October 26, 1966 that killed 44 people. 

Service treatment records were entirely silent for any complaints, findings, or treatment for diabetes mellitus.  The Veteran's DD Form 214 (Separation from Service) listed his military occupational specialty as "ABF 7050" and related civilian occupation as "pumping pipeline occup."  Awards included the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM).  Service personnel records showed service on the USS Oriskany from November 1965 to June 1969.  None of his service records reflected any service in Vietnam or that he personally participated in extinguishing the October 1966 fire.   

Private and VA treatment and examination reports show that he was taking Metformin, a medication to treat Type II diabetes mellitus, at least since March 2007.  A June 2008 VA examination report also diagnosed obesity, reporting height of approximately five feet ten inches, weight of 232 pounds, and body mass index of 35 percent.  He testified that he was diagnosed with diabetes in 2006.  

The Veteran was afforded a VA Agent Orange Registry Examination in September 2007.  The Agent Orange Worksheet indicated that the Veteran was not directly sprayed but was in a recently sprayed area; the location of exposure was identified as the Gulf of Tonkin from 1965 to 1969.  A separate herbicide exposure clinical warning note was entered.  

A May 2008 response from the National Personnel Records Center (NPRC) listed the dates in which the USS Oriskany was in the official waters of the Republic of Vietnam, but indicated that the record provided no conclusive proof of in-country service.

The Board has considered the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide exposure, but finds that service connection for this disability is not warranted.

As noted above, the medical evidence of record contains no objective findings of diabetes mellitus until 2007, more than 37 years after separation from service.  The record also does not include any medical opinion suggesting his diabetes mellitus arose during service nor does the Veteran contend such.  Moreover, none of the medical evidence suggests that the Veteran's diabetes mellitus is related to his military service.  Therefore, the Veteran's claim for service connection for diabetes mellitus must be denied on a direct basis, in addition to on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).

With respect to the Veteran's claim for diabetes mellitus due to his claimed exposure to herbicides, the Board notes initially that the Veteran testified under oath that his ship never docked in Vietnam, and he was never on land during his service aboard the USS Oriskany.  He also has never suggested that he was in the inland waterways of Vietnam.  Rather, as the Veteran testified under oath, 600 yards was the closest he ever was to the landmass of Vietnam.  In addition, the receipt of the VSM and VCM is insufficient to show that the Veteran had service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed.Cir.2008) (only veterans present on the landmass or inland waters of Vietnam are entitled to the presumption of service connection based on herbicide exposure, regardless of whether they were awarded the VSM).  As a result, the Veteran is not presumed to have been exposed to herbicides during his service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

The Board has also considered the Veteran's various claims of herbicide exposure through contaminated water, contaminated aircraft, or through the ship's ventilation system during the October 1966 fire.  While the Board does not doubt the sincerity of the Veteran's beliefs in this regard, the Veteran is not shown to possess any specialized knowledge in any scientific field such that he could determine without testing that herbicides were present in the air or water.  Thus, his lay assertion that he was exposed to herbicides while serving on board is not competent or credible evidence as to whether there was actual contamination of unpurified salt water or actual exposure through the ship's ventilation system.

Moreover, a May 2009 memorandum from the Joint Service Records Research Center (JSRRC) indicated that it the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and 
other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  The memorandum stated that the JSRRC was unable to confirm that any Navy or Coast Guard ship transported tactical herbicides (such as Agent Orange) to the Republic of Vietnam, nor could it confirm that any ship operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  The memorandum further noted that the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The memorandum concluded that JSRRC was unable to provide evidence of exposure to Agent Orange or other tactical herbicides while serving on Navy or Coast Guard ships during the Vietnam era.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  Therefore, the Board cannot concede that the USS Oriskany stored or transported any herbicides as the Veteran suggested, or that the Veteran was, in fact, exposed to herbicides during his service.  

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the Veteran was directly or presumptively exposed to herbicides during his service, including on the USS Oriskany in the Gulf of Tonkin in the offshore waters of the Republic of Vietnam.  As such, presumptive service connection for diabetes mellitus based on exposure to herbicides is not warranted, and the claim must be denied.

In summary, the Veteran does not contend and the evidence does not show that his diabetes arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his diabetes to service and no competent evidence establishing that the Veteran was actually exposed to herbicides during his service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for Type II diabetes mellitus, to include as a result of exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


